Citation Nr: 1825104	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right hand, to include thumb, disability. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for gout.

6.  Entitlement to an initial compensable rating for hepatitis C with cirrhosis prior to August 20, 2013, and in excess of 40 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the February 2010 rating decision, the RO reopened the Veteran's previously denied service connection claim for hepatitis C, addressed the claim on the merits, and awarded service connection for hepatitis C and assigned a noncompensable disability rating, effective June 25, 2009.  The Veteran timely disagreed with the initial rating.  Also in the February 2010 rating decision, the RO denied the Veteran's application to reopen the claims of entitlement to service connection for low back disability; right hand, to include thumb, disability; and diabetes mellitus.  In the September 2013 rating decision, the RO denied service connection for gout.  

As to the characterization of the service connection claim for a low back disability, in October 2006, the Veteran submitted service connection claim for a back disability, claimed as slipped disc.  In February 2007, the RO denied entitlement to service connection for "slipped disc, mid back."  In June 2009, the Veteran submitted a service connection claim for a back disability, to include back pain.  In the February 2010 rating decision, the RO denied reopening of the claim for degenerative disc disease (DDD) and myofascial strain of the lumbar spine.  In determining whether new and material evidence is required, the focus of the analysis is whether the evidence presented amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  In this case, the evidence suggests that Veteran's October 2006 service connection claim for a mid-back disability, slipped disc, is distinct from his June 2009 service connection claim for a low back disability, DDD of the lumbar spine.  Therefore, entitlement to service connection for a low back disability will be addressed de novo, on the merits.   

As to the issues of whether new and material evidence has been received to reopen the claims for entitlement to service connection for right hand, to include thumb, disability, and diabetes mellitus, the evidence of record reveals that the current claims are grounded upon the same factual bases that were previously denied in a February 2007 rating decision.  Moreover, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.

In July 2014, the RO increased the assigned rating for hepatitis C to a 40 percent, effective August 20, 2013, the date of a VA examination.  This created staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Notably, in an August 2016 rating decision, the RO awarded service connection for hepatitis C with cirrhosis and assigned a 40 percent disability rating under Diagnostic Codes (DCs) 7312-7354, effective June 7, 2016.  The RO noted that the award of service connection for hepatitis C with cirrhosis replaces the previous 40 percent rating for hepatitis C under DC 7354. 


During the pendency of the appeal for an initial higher rating for the hepatitis C with cirrhosis, the Veteran filed a formal TDIU indicating that he is unable to secure or obtain gainful employment due to his service-connected hepatitis C with cirrhosis and other non-service connected disabilities.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated October 2015.  Although in February 2016, the RO denied entitlement to a TDIU, the issue is raised as part and parcel of an initial rating claim when the Veteran seeks the highest rating and there is evidence of unemployability due to the disability for which a higher initial rating is being sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement service connection for diabetes mellitus; entitlement to service connection low back disability, entitlement to service connection gout; entitlement to an initial higher rating for hepatitis C with cirrhosis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right hand, to include thumb, disability (characterized by the RO as arthritis of the right hand and thumb).  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  In a February 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

3.  Evidence received since the February 2007 rating decision as to the service connection claim for right hand, to include thumb, disability is cumulative and redundant of the evidence of record at the time of the prior final denial.
4.  Evidence received since the February 2007 rating decision as to the service connection claim for diabetes mellitus relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the Veteran's claim for entitlement to service connection for a right hand, to include thumb, disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The February 2007 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

3.  New and material evidence has not been received to reopen service connection for a right hand, to include thumb, disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  Since the February 2007 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, the Board is granting the benefit sought in full and further discussion of the VCAA is unnecessary as to that issue.
As to the remaining claim on appeal, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."


II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

A.  Right Hand Disability

The Veteran's original claim for service connection claim for a right hand, to include thumb, disability was denied in a February 2007 rating decision (characterized by the RO as arthritis of the right hand and thumb) on the basis that condition did not occur in or was caused by service.  

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the February 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The evidence of record at the time of the February 2007 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.

Specifically, STRs did not show complaints, treatment, or diagnosis related to the right hand.  As for the VA treatment records, a July 2004 VA treatment record documented the Veteran's complaints of right hand pain.  In a January 2005 VA treatment record, the VA treatment provider noted that the Veteran has a temporary job performing repetitive activity with his right hand.  A July 2005 VA treatment record documents the Veteran's complaints of right thumb pain and swelling.  A July 2005 x-ray reported showed degenerative joint disease (DJD) of the right thumb.

In June 2009, the Veteran submitted a service connection claim for right hand, to include thumb, disability.  

Relevant evidence received after the February 2007 rating decision includes VA treatment records.

VA treatment records show continuing right hand, to include thumb, treatment and diagnoses, such as osteoarthrosis of the right hand.  See, e.g., VA treatment records dated January 2013November 2013.  Moreover, an August 2011 VA treatment record documented the Veteran's reports that his right hand pain began 6 to 7 years ago.  He denied any hand injury, however, he reported that has a history of marked usage as he is a carpenter and is right handed.  

For the following reasons, new and material evidence has not been received within the meaning of 38 C.F.R. § 3.156 and the application to reopen the claim for service connection for right hand, to include thumb, disability is not warranted. 

The VA treatment records discussed above are cumulative and redundant of the evidence of record at the time of the prior final denial of the claim for right hand, to include thumb, disability, as the VA treatment records continue to show right hand, and thumb, treatment and diagnoses.  Accordingly, the evidence does not contain any indication that the Veteran's currently diagnosed right hand, to include thumb, disability, is due to his military service.  

Furthermore, the Veteran has not provided any statements indicating that his right hand, to include thumb, are due to his military service.  Moreover, the Veteran has continued to report to VA treatment providers that his disability began in 2005.  As such, there is no evidence that the Veteran has asserted continuity of symptomatology since service. 
As to the VA treatment records, additional clinical evidence does not relate to an unestablished fact necessary to substantiate the claim, nor would it trigger VA''s duty to assist.  38 C.F.R. § 3.156.  To this end, other than the Veteran 's claim indicating that right hand, to include thumb, disability is due to his service, there is no other evidence that establishes or even indicates the possibility that his current disability is due to his military service.  To the extent that the Veteran asserts that right hand, to include thumb, disability is due his military service, this is a complex medical matter of the type as to which the courts have found lay evidence is not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In sum, the statements of the Veteran are duplicative and the medical evidence is cumulative and does not show a nexus between right hand, to include thumb, disability and his military service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. 

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's previously denied claim for service connection for right hand, to include thumb, disability, and the application to reopen must be denied.  
38 C.F.R. § 3.156 (a). As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for right hand, to include thumb, disability has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit of the doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).




B.  Diabetes Mellitus

The Veteran's original claim for service connection claim for diabetes mellitus was denied in a February 2007 rating decision on the basis that there was no current diagnosis.  

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the February 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The evidence of record at the time of the February 2007 rating decision included STRs and VA treatment records.

Specifically, the Veteran's VA treatment records were absent a diagnosis of diabetes mellitus. 

Since the February 2007 denial, the relevant evidence shows VA treatment records that document a current diagnosis of diabetes mellitus.  See, e.g., VA treatment records dated in March 2009.

Specifically, a March 2009 VA treatment reflects glucose/sugar level was in diabetic range.  In a separate March 2009 VA treatment, the treatment provider noted that the Veteran is "newly diagnosed" with diabetes mellitus type II.

To this end, the evidence shows that since the prior February 2007 denial, the Veteran has been diagnosed with diabetes mellitus, in which he relates to his military service.  The Veteran's newly submitted evidence showing a current diagnosis of diabetes mellitus relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

This evidence meets the low threshold of 38 C.F.R. § 3.156 and is new and material evidence to reopen the Veteran's claim.  

Accordingly, the evidence received since February 2007 is new and material evidence, and the reopening of the claim of service connection for diabetes mellitus is warranted. 


ORDER

As new and material evidence has not been received, the application to reopen the claim for service connection for right hand, to include thumb, disability is denied.

The application to reopen a claim of service connection for diabetes mellitus is granted.


REMAND

The Veteran claims that his diabetes mellitus and gout are related to his military service.  See, e.g., Veteran's claims dated June 2009 and October 2012.  

The Veteran's STRs do not reflect a diagnosis of or treatment related to diabetes mellitus or gout; however, in the Veteran's September 1978 examination report, the Veteran reported recurrent back pain.

Post service, VA treatment records reveal current diagnoses of diabetes mellitus and gout.  See, e.g., VA treatment records dated March 2009 and August 2011.

In this case, the Veteran has not been afforded an examination nor has etiological opinion been obtained to determine the etiology of the Veteran's diabetes mellitus and gout.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

In light of the above, a remand is necessary to obtain a VA medical opinion to address the etiology of the Veteran's diabetes mellitus and gout.  See 38 U.S.C.A. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon, 20 Vet. App. at 81.

As the Veteran's service connection claim for a low back disability, he asserts that it is due to his military service.  Specifically, he claims that during service he developed a back pain due to repelling down ropes from helicopters and landing on the ground with occasional falls.  See VA examinations report dated February 2010. 

His DD-214 Form reflects that his military occupational specialty (MOS) was a material supplyman and stock clerk and that he severed in Korea. 

The Veteran's January 1975 enlistment examination report shows normal clinical evaluation of the spine.  In the June 1977 report of medical history, the Veteran reported recurrent back pain; the examining physician noted low backache.  In the Veteran's January 1978 separation examination report, the Veteran noted recurrent back pain.  

Post service, in a December 2003 VA treatment record, the Veteran reported back pain.  A March 2006 VA treatment record documents the Veteran's complaints of back pain after he slipped on ice and twisting back.   

In February 2010, the Veteran was afforded a VA examination.  He reported that he had back pain during service however it resolved following separation from service.  The examiner diagnosed myofascial strain lumbar paraspinal muscle and DDD of the lumbar spine and opined that it is not due to his military service.  The examiner reasoned that although the Veteran's STRs document complaints of back pain, during the current examination, he reported his back pain resolved before his separation from service, his back pain resolved.  Furthermore, the examiner indicated that the first documentation of low back pain was following service in 2006, at which time the Veteran was treated for back pain after slip on ice.  The examiner further explained that the Veteran's current back disability is due to the slip and fall on ice in 2006, aging, and mechanical stress from this Veterans occupation following service.  

The February 2010 VA opinion is flawed, as it is based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  For instance, the VA examiner's negative nexus opinion was in part due to the Veteran's reports during the examination that his back pain resolved before his separation from service.  However, the Veteran's STRs show that he reported recurrent back pain upon his separation from service.  Furthermore, the examiner stated that the first documentation of low back pain was in 2006 when he slipped on ice; however, in December 2003, the Veteran reported back pain- which was prior to his slip on ice.  

Based on the above, upon remand, a medical opinion should be obtained to determine the etiology of the Veteran's low back disability. 

The Veteran asserts that a higher rating is warranted for his hepatitis C with cirrhosis.

By way of history, in November 2009, the Veteran was afforded a VA examination; at that time the Veteran's hepatitis C was asymptomatic.  In August 2013, the Veteran was afforded a VA examination.  He reported fatigue, weight loss, poor appetite, malaise, and right upper quadrant pain.  The Veteran reported that he has not had a recent liver biopsy; however, the VA examiner indicated that an imaging study suggested cirrhosis.

The Veteran's most recent VA examination was in December 2015.  The examiner indicated that he was unable to find any documentation of a liver biopsy or any treatment records for hepatitis C.  The examiner concluded that the Veteran has not had recent lab work to evaluate his liver or hepatitis C since 2013, at which time, lab work revealed stable liver transaminases.  During the December 2015 VA examination, the Veteran reported the same symptoms as noted in the August 2013 examination.  

Following the December 2015 VA examination, VA treatment records, dated in 2016, were associated with the claims reflecting that the Veteran was diagnosed with cirrhosis.

In sum, further medical development is needed to evaluate the severity of the Veteran's current hepatitis C with cirrhosis, in which the RO has now rated the Veteran's hepatitis C with cirrhosis under DCs 7312-7354.  

In this regard, the next higher rating under DC 7312 is 50 percent, which is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  

Notably, cirrhosis disability may not be rated by analogy under any other diagnostic codes because cirrhosis is a distinct diagnosis that is supported by the medical evidence of record.  This diagnosis is expressly listed in the rating schedule and contemplates the Veteran's symptoms and overall disability picture for this condition.  See 38 C.F.R. § 4.20; see generally 38 C.F.R. § 4.113.

To this end, the VA examination reports do not specifically address whether the Veteran meets the next higher criteria for a 50 percent rating under DC 7312.  As this information is central to the Veteran's claim, reexamination is needed to ascertain the current severity of his service-connected hepatitis C with cirrhosis.

Finally, as to the Veteran's claim to entitlement to a TDIU, in the Veteran's October 2015 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he stated that he is unable to secure or gainful employment due to his service-connected hepatitis C and other non-service connected disabilities.  
The Veteran reports that he has been unemployed since 2009, in part, because of pain and his inability to bend. 

The Veteran reports that he was previously employed as a construction worker, material handler, and general laborer.  See Id. and VA examination report dated August 2013.  He has a high school diploma.  See VA examination report dated December 2012.  

The evidence shows that the August 2013 VA examiner opined that the Veteran's hepatitis C impacts his ability to work.

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for hepatitis C with cirrhosis rated 40 percent disabling.  At this time, he does not meet the criteria for a TDIU on a schedular basis.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In light of the above, the Board finds that referral to the Director of Compensation of the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), is warranted.

Accordingly, the remaining claims are REMANDED for the following action:

1.  Obtain any updated VA treatment records.  All such available documents should be associated with the claims file.

2.  The claims folder should be referred to an appropriate physician to provide an opinion as to the nature and etiology of the Veteran's gout and low back disability.
A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion whether it is as least as likely as not (50 percent probability or more) that the Veteran's gout and low back disability, to include diagnosed as degenerative disc disease and myofascial strain of the lumbar paraspinal muscle, had its/their onset in service or is/are otherwise related to service. 

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

3.  The claims folder should be referred to an appropriate physician to provide an opinion as to the etiology of the Veteran's diabetes mellitus.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should provide an opinion whether it is as least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, had its onset in service or is otherwise related to service. 

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

4.  Then, schedule the Veteran for a new VA examination as to the severity of his service-connected hepatitis C cirrhosis.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable disability benefits questionnaire.  All opinions must be supported by a detailed rationale

5.  If the Veteran continues to not meet the standard for TDIU in 38 C.F.R. § 4.16(a), refer the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation. 

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


